Sound Point Floating Rate Income Fund 1185 Avenue of the Americas, 36th Floor New York, New York 10036 (212) 895-2260 November 27, 2012 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Sound Point Floating Rate Income Fund (File No. 811-22768) Registration Statement on Form N-2 Ladies and Gentlemen: Electronically transmitted herewith for filing on behalf of Sound Point Floating Rate Income Fund (the “Trust”) is Amendment No. l (the “Amendment”) to the trust’s registration statement on Form N-2 (the “Registration Statement”) under the Investment Company Act of 1940, as amended, relating to the private offering of common shares of the Trust.The Amendment is being filed to correct the name associated with the Trust’s CIK number. Please call the undersigned at (212) 895-2260with any questions relating to the filings. Sincerely, By: /s/ Kevin Gerlitz Kevin Gerliz Trustee, Treasurer and Secretary
